Title: From John Adams to Jonathan Loring Austin, 13 November 1780
From: Adams, John
To: Austin, Jonathan Loring


     
      Sir
      Amsterdam 13 Novr. 1780
     
     I have received your Letter, and very Sorry you have found So little Success in your affair for the Massachusetts. You have this Consolation, however that you have had as good Luck as any one else.
     
     The Series of Events for the last twelve months, which the English represent so favourable to them, and so unfortunate for Us, Seems to have extinguished the little Remains of Credit that We had before. And I must confess my self as much in despair as you, of obtaining any Thing considerable.
     Our Countrymen, will build upon Sandy foundations if they depend upon any Thing, but their own Industry and Resources.
     I cannot advise you whether to return in the Mars or stay longer. I see no Prospect of Advantage, from remaining in Europe. We have no Reason to expect any News this year, that will make any considerable Change in our Credit. Even the Burgoining of Cornwallis would not. The Obstinacy of Great Britain terrifies Europe, tho it will make a contrary Impression on Americans.
     I am perswaded you have done, as much as any one could have done. I have Seen your Industry and been made Acquainted with many of your Proceedings and I know not what further or better could have been done. And the best Way is to explain the whole to your Constituents with the Utmost Frankness and Simplicity.
     I am sir, with great Regard, your humble sert.
     N.B. I have a Trunk, for Mrs. Adams either at L’orient or on board of Commodore Jones. I should be very glad to get it on board the Mars, if possible.
    